81 F.3d 150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Lewis JOHNSON, Plaintiff-Appellant,v.STATE of South Carolina;  Richland County;  Richard A.Harpootlian, Solicitor, 5th Judicial Circuit;  RichlandCounty Sheriff's Department;  Union Department of PublicSafety;  Allen Sloan, Sheriff of Richland County;  JimPalmer;  Elizabeth Hancock;  Beau Moore, Defendants-Appellees.
No. 95-7608.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  April 4, 1996.

Appeal from the United States District Court for the District of South Carolina, at Greenville.   G. Ross Anderson, Jr., District Judge.  (CA-95-3009-6-3-AK)
Robert Lewis Johnson, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Johnson v. South Carolina, No. CA-95-3009-6-3AK (D.S.C. Oct. 5, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED